Title: From Thomas Jefferson to Ruellan & Cie., 23 April 1789
From: Jefferson, Thomas
To: Ruellan & Cie.



Sir
Paris April 23. 1789.

Your favor of the 20th. instant is just received, with the letter it inclosed; for your care of which be pleased to accept my thanks. The young Mr. Talbots as well as their father, family, and circumstances are equally unknown to me. A letter from the father came to me about the time I was honoured with yours of the 13th. [of] March. In that letter he informed me that he had [two] sons in the French navy, and that he had remitted thro’ Monsieur La Forest (consul at New York) two hundred dollars for their use. On the receipt of your letter therefore of Mar. [13] I wrote to Havre to enquire who might be Monsieur La Forest’s correspondent at that port, presuming the money had been sent to him. But I have no answer on that subject. It was this delay, which occasioned my not answering you sooner. I think you might possibly learn something on this subject at [Havre]. With respect to myself I am not properly authorized in any thing in this matter, and being to depart for America within a few days I could be of no further utility to  Monsieur Mistral. I have the honour to be Sir Your most obedt. & most humble servt.,

Th: Jefferson

